Case 2:20-cv-00013-SPC-NPM Document 79 Filed 04/07/21 Page 1 of 2 PageID 1848




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


SIERRA CLUB and
ENVIRONMENTAL
CONFEDERATION OF
SOUTHWEST FLORIDA,

            Plaintiffs,

v.                                                  Case No. 2:20-cv-13-SPC-NPM

U.S. FISH AND WILDLIFE SERVICE,
AURELIA SKIPWORTH,
FLORIDA DEPARTMENT OF
TRANSPORTATION,
KEVIN J. THIBAULT,
U.S. ARMY CORP OF
ENGINEERS, and
TODD T. SEMONITE,

            Defendants.


                                        ORDER

      After a sua sponte review of the case—including the pending motion to

compel production of a privilege log and to consider extra-record materials (Doc.

62) and related filings—the Court extends the case-management deadlines. The

extension will allow the Court time to fully consider the parties’ submissions, and

thereafter allow the parties sufficient time to complete an administrative record and

prepare and file dispositive motions.
Case 2:20-cv-00013-SPC-NPM Document 79 Filed 04/07/21 Page 2 of 2 PageID 1849




      Accordingly, the Court will extend the remaining deadlines by sixty (60) days

and will enter a second amended case management and scheduling order separately.

      DONE and ORDERED in Fort Myers, Florida on April 7, 2021.




                                        2
